Citation Nr: 1728861	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased initial disability rating for degenerative joint disease of the right acromioclavicular (AC) joint with limitation of motion due to pain, rated as 10 percent disabling prior to October 1, 2009, and 20 percent disabling thereafter.

2. Entitlement to an initial compensable disability rating for right cubital tunnel syndrome.

3. Entitlement to an initial compensable disability rating for left cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1986 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran's claims for service connection for degenerative joint disease, bilateral AC joints with an evaluation of 10 percent disabling, respectively, effective January 1, 2009, and granted service connection for bilateral cubital tunnel syndrome (also claimed as loss of sensation in fingers) with an evaluation of 0 percent, effective January 1, 2009.  

This case was previously before the Board in April 2016 where it was remanded for additional evidentiary development.  

Thereafter, in a December 2016 rating decision, the RO increased the disability rating for the Veteran's degenerative joint disease, right AC joint with limitation of motion due to pain (previously rated as degenerative joint disease, right AC joint) to 20 percent, effective October 1, 2009.  However, inasmuch as a higher rating is available and as the Veteran is presumed to seek the maximum available benefit for a disability, this claim for a higher rating remains in appellate status and is properly before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board again notes the issue of entitlement to service connection for bilateral carpal tunnel syndrome has been raised by the record in September 2013 and September 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. For the period prior to October 1, 2009, the Veteran's degenerative joint disease of the right AC joint is shown to have been productive of some limitation of motion, but without motion limited to shoulder level; and for the period beginning on October 1, 2009, the right shoulder is shown to have motion limited to shoulder level, but not to midway between the side and shoulder level.

2. For the entire appeal period, the Veteran's right cubital tunnel syndrome manifested subjective complaints of numbness and tingling without impairment or a loss of reflexes, muscle atrophy, objective evidence of sensory disturbances, constant pain, or without any paralysis of the ulnar nerve.

3. For the entire appeal period, the Veteran's left cubital tunnel syndrome manifested subjective complaints of numbness and tingling without impairment or a loss of reflexes, muscle atrophy, objective evidence of sensory disturbances, constant pain, or without any paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1. Prior to October 1, 2009, the criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right AC joint, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2016).

2. From October 1, 2009, the criteria for a rating in excess of 20 percent for service-connected degenerative joint disease of the right AC joint, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2016).

3. The criteria for an initial compensable rating for right cubital tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8516 (2016).

4. The criteria for an initial compensable rating for left cubital tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration records, and identified private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Right Shoulder Disability 

The Veteran asserts that he is entitled to higher disability ratings for his service-connected degenerative joint disease, right AC joint.  In June 2009, the RO granted service connection for a right shoulder disability, evaluated as 10 percent disabling effective January 1, 2009, under Diagnostic Code 5201-5010.  Afterwards, in December 2016, the RO assigned a 20 percent rating effective October 1, 2009, under Diagnostic Code 5003-5201.

The Board notes that this change in Diagnostic Code does not represent a change in the situs of the disability.  Instead, it represents the RO's attempt to better evaluate the condition under are more closely analogous Diagnostic Code. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Read v. Shinseki, 651 F.3d 1296, 1300 -01 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet App. 420, 424 (2011).

The Veteran's right shoulder disability was assigned a 10 percent disability rating under Diagnostic Code 5201-5010.  Under Diagnostic Code 5201 (limitation of arm motion), a 20 percent rating for the dominant shoulder requires limitation of motion is at shoulder level. A 30 percent rating for the dominant shoulder requires limitation of motion is midway between side and shoulder level.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disability is currently assigned a 20 percent disability rating under Diagnostic Code 5003-5201.  Under Diagnostic Code 5003 (degenerative arthritis), a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Arthritis, due to trauma, is rated under the diagnostic code pertinent to degenerative arthritis. See Diagnostic Codes 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that the criteria for a rating in excess those assigned are not shown to have been met at any time.

VA examined the Veteran twice during this appeal's pendency.  At a January 2009 VA examination, the Veteran reported daily right shoulder pain when raising his arm above the head.  He described the pain as sharp rated as 7/10 when overhead, and rated 3/10 daily with motion.  He denied experiencing flare-ups of the shoulder or arm.  On examination, he had demonstrated flexion to 130 degrees with pain, abduction to 110 with pain, and normal internal and external rotation to 90 degrees with pain.  He had no ankylosis of the right shoulder.  The examiner found no deformity, tenderness, or instability in the right shoulder.  Accompanying X-rays taken of the right shoulder revealed minimal degenerative change of the AC joint with no evidence of fracture or dislocation. See Shoulder and Arm Conditions Examination dated January 30, 2009, Richmond VAMC records.

In July 2016, the Veteran was afforded another VA examination.  He reported pain with overhead activities beginning at shoulder level and pain when reaching behind his back.  He denied experiencing flare-ups of the shoulder or arm.  On examination, he demonstrated flexion to 120 degrees with pain, abduction to 110 degrees, normal external rotation to 90 degrees, and internal rotation to 80 degrees.  He had function loss that resulted in difficulty with overhead activities but, retained normal 5/5 strength.  He had no right shoulder ankylosis.  The examiner observed that the Veteran was able to perform repetitive use testing with at least three repetitions and found there was no additional functional loss or range of motion after three repetitions.  Further, as the Veteran was not currently experiencing a flare-up or tested after beyond the three repetitions, the examiner was unable to comment without speculating whether pain, fatigability or incoordination significantly limited functional ability when the joint is used repeatedly over a period of time.  X-rays taken of the right shoulder revealed AC joint osteoarthritis.  See Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ), Richmond VAMC records.

In view of the above, the Board finds that the criteria to assign an initial schedular rating in excess of 10 percent prior to October 1, 2009, have not been met.  As described above, the Veteran had normal right shoulder range of motion.  Absent a showing that his right arm is limited to approximately shoulder level, as required for a 20 percent rating, a higher evaluation is not supported here.  The Veteran is not found to meet the criteria for a higher initial rating under Diagnostic Code 5201, which requires limitation of motion to shoulder level, or 90 degrees.  As such, a rating higher than 10 percent prior to October 1, 2009 is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5201-5010.  

The Board also finds that the criteria to assign a schedular rating in excess of 20 percent from October 1, 2009, have not been met.  At the July 2016 VA examination, he had limitation of range of motion consistent with a 20 percent rating as he retained flexion greater than 90 degrees, or higher than shoulder level.  At no time has the Veteran demonstrated range of motion limited to midway between side and shoulder level, which is consistent with a 30 percent rating. The Board further observes that no other medical evidence of record contains objective range of motion testing that would support a higher schedular rating.  As such, a rating higher than 20 percent is not supported. 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201.

Further, the Veteran was given a 20 percent rating for his right shoulder under Diagnostic Code 5003-5201.  He is already in receipt of the maximum rating under Diagnostic Code 5003 where a 20 percent rating is allowed for X-ray evidence of degenerative arthritis involving two or more major joints, with occasional incapacitating exacerbations.

Diagnostic Code 5200 evaluates ankylosis of the scapulohumeral articulation. The record contains no evidence of right shoulder ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis. Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5202 evaluates other impairment of the humerous. Here, the record contains no evidence of an impairment of the humerous. Therefore, this Diagnostic Code is not applicable.

Diagnostic Code 5203 evaluates impairment of the clavicle or scapula.  Here, the record contains no evidence of an impairment of the clavicle or scapula. Therefore, this Diagnostic Code is not applicable.

Additionally, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Here, prior to October 1, 2009, despite complaints of pain with overhead activity, the Veteran retained normal range of motion and functional ability.  From October 1, 2009, VA examination report from July 2016 do not reveal additional functional impairment, including additional limitation of motion, on account of pain that is not already contemplated by the now assigned 20 percent rating.  Even where some limitation of function due to pain was present, no additional limitation of function or range of motion was found by the examiner.  The Veteran's currently assigned rating compensates for pain to shoulder level.  Thus, greater ratings for limitations of range of motion are not warranted under DeLuca.  As such, there is no basis for ratings in excess of those assigned.

Further, in rating the Veteran's right shoulder disability, the Board has considered the Veteran's statements of shoulder pain and limited range of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his right shoulder disability because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See Id.  

In this case, the evidence fails to show anything unique or unusual about the Veteran's right shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and a reduced range of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  Therefore, given that the applicable schedular rating criteria adequately describe the Veteran's disability picture, the Board need not consider whether the Veteran's right shoulder disability includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on all the above evidence, the Board finds an initial rating in excess of 10 percent prior to October 1, 2009, and in excess of 20 percent from October 1, 2009, for the degenerative joint disease, right AC joint, is not warranted.

Cubital Tunnel Syndrome 

In a June 2009 rating decision, service connection was granted for bilateral cubital tunnel syndrome with an evaluation of 0 percent for each arm under Diagnostic Code 8516, as of January 1, 2009.  The Veteran disagrees with his initial evaluation.  See January 2010 notice of disagreement.  

The Veteran's cubital tunnel syndrome is rated under the diagnostic code for impairment of the ulnar nerve, Diagnostic Code 8516, which provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve of the minor extremity and a 20 percent rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes a "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened. 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A January 2009 VA examination report notes cubital tunnel syndrome in bilateral hands and palms.  The Veteran reported experiencing "a deep pain that runs from mid forearm to palms" and attributed the pain to both injury and wear and tear.  He reported pain being around his thumbs, in both palms, into wrists and forearms.  The examiner found no parethesias, dysethesias, or other sensory abnormalities.  The examiner noted the Veteran's reports of "tingling and burning with numbness in bilateral palms to wrists" and recommended rest and massage as current treatment.  
       
Private treatment records from September 2009 to October 2009 show a diagnosis of carpal tunnel syndrome in both left and right wrists and document surgeries performed for treatment.  But, no diagnosis or treatment related to the Veteran's claimed bilateral cubital tunnel syndrome was noted or any reference made regarding such nerve impairment. See Fredericksburg Ambulatory Surgery Center, The Center for Orthopedics records.

In May 2015, a statement from the Veteran's treating physician, Dr. Constantine, described the Veteran's symptoms related to "carpal tunnel release" and included the Veteran's reports of "continued numbness and tingling of the radial side of the ring finger and the tip of the middle finger."  Dr. Constantine explained that the Veteran underwent surgery in December 2010 to treat carpal tunnel syndrome.  However, no further diagnosis, treatment, or reference was made regarding the Veteran's current severity or impairment of the ulnar nerve as it relates to his cubital tunnel syndrome. See Fredericksburg Orthopaedic Associates.

A July 2016 VA peripheral nerves examination report reflects the Veteran's reports of numbness and tingling.  The examiner noted the Veteran's report that he was diagnosed in service with cubital tunnel syndrome (ulnar neuropathy), but he now denies this and states his current diagnosis as carpal tunnel syndrome bilaterally.  Physical examination of the right upper extremity found moderate constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness.  Sensory function was found to be normal, but the examiner indicated there was numbness in the right middle and ring finger.  Muscle strength testing found grip to be at 4/5 with normal reflexes.  The examiner determined there was moderate incomplete paralysis in the median nerve.  There was no response provided for the ulnar nerve.  No trophic changes were found and normal gait indicated. See July 2016 Peripheral Nerves Conditions DBQ. 

Upon review of the evidence of record, the Board finds that a compensable rating is not warranted at any time during the appeal period.  Consistent with the rating criteria of Diagnostic Code 8516, the minimum rating of 10 percent requires medical evidence of mild incomplete paralysis of the ulnar nerve.  There are no objective medical findings contained in private treatment records or VA treatment records that show the Veteran's cubital tunnel syndrome manifested nerve paralysis, specifically ulnar nerve impairment, and the Board is not aware of any other relevant evidence of record that indicates otherwise.  Further, the Veteran has stated that he does not have cubital tunnel syndrome, but rather he was incorrectly diagnosed in service and that he now has carpal tunnel syndrome (his claim for which has already been addressed in the Introduction).  

Based on the foregoing, the Board finds that an initial compensable rating for cubital tunnel syndrome is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).


ORDER

An initial disability rating in excess of 10 percent prior to October 1, 2009, and in excess of 20 percent from October 1, 2009, for the degenerative arthritis, right AC joint, is denied.

Entitlement to an initial compensable rating for right cubital tunnel syndrome is denied.

Entitlement to an initial compensable rating for left cubital tunnel syndrome is denied.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


